       Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 1 of 46




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BOBBIE JO HOROCOFSKY,                           )
                                                )
        Plaintiff,                              )
                                                )
v.                                              ) Case No. 20-CV-02529-JWB-KGG
                                                )
CITY OF LAWRENCE, KANSAS, et.al.                )
                                                )
        Defendants                              )

     PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANT UNIVERSITY
         OF KANSAS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

        Bobbie Jo Horocofky was in her third year of law school when a KU law student raped her

after they attended a KU law school event. She decided to pursue a Title IX complaint pursuant to

KU policies and gave a statement to the KU Title IX investigator. But, unknown to her, Lawrence

Police detectives had already been in contact with KU’s Title IX office – and KU never told her.

KU never informed her that it was engaging in concerted action with the LPD to investigate her

for supposedly making a false report. KU ignored her when she withdrew her authorization for the

University to share her information with police. Not until July of 2019 did KU tell her it had been

investigating her all along. By then, KU’s concealed assistance led not only to unfounded criminal

charges against Bobbie, but to KU’s own patently false finding nearly nine months after she

initiated the Title IX process that she had falsely reported her rape. While Bobbie was exonerated

from all criminal charges, the damage had already been done.

        KU’s Title IX office is supposed to give a student notice of an investigation. It deliberately

concealed the focus of its investigation from Bobbie.

        KU is not supposed to retaliate against a student for filing a Title IX report. Yet, Bobbie sat

in the classroom of KU professor Quinton Lucas – the future Kansas City mayor and a friend of

her assailant – and listened while he used her as an example of why Title IX processes regarding
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 2 of 46




sexual assault should be abolished. She could not complete that class after that.

       KU is supposed to take action when it receives reports of discrimination and retaliation.

Yet, after Bobbie reported Professor Lucas’ conduct, the University did nothing at all to investigate

the incident. Doing nothing at all is the hallmark of “deliberate indifference.”

       The University of Kansas is subject to the broad proscription against sex discrimination

mandated by Title IX:

       No person in the United States shall, on the basis of sex, be excluded from
       participation in, be denied the benefits of, or be subjected to discrimination under
       any education program or activity receiving Federal financial assistance.

20 U.S.C. § 1681(a); North Haven Bd. of Educ. v. Bell, 456 U.S. 512, 521 (1982) (Title IX must

receive “a sweep as broad as its language”). There is no dispute that Defendant KU is an institution

with education programs and activities or that it is a recipient of federal financial assistance. (Doc.

25, ¶ 37, 252). And there should be no dispute that KU was deliberately indifferent to Bobbie

Horocofsky’s Title IX rights. Defendant’s motion must be denied.

I.     Nature of the Matter Before the Court

       KU seeks to have all claims asserted against it dismissed for failure to state a claim, relying

on exaggerations and hyperbole rather than the pleaded facts. Pertinent to this case, courts have

recognized four different Title IX theories of liability, two of which address liability for “pre-

assault” conduct and the other two of which address liability for “post assault’ conduct. In the First

Amended Complaint (“FAC”), Plaintiff has adequately pled four of these theories, and only the

fourth relies in part on facts pled upon information and belief. The FAC contains “enough facts to

state a claim to relief that is plausible on its face”. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007); Fed. R. Civ. P. 8(a)(2).




                                                  2
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 3 of 46




       First, Bobbie Jo Horocofsky has stated a claim against KU under a “pre-assault” Simpson1

theory in Count IV. This theory stems from KU’s “official policy” of “deliberate indifference to

providing adequate training or guidance that is obviously necessary for implementation of a

specific program or policy of the recipient” or “sanctioned, supported, even funded a program …

that, without proper control” would result in sexual harassment. (Doc. 25, ¶ 237). Here, Plaintiff

sues KU for its deliberate indifference to her rape that resulted from the law school’s official policy

of sponsoring, sanctioning, supporting and funding law school events that served alcohol to

attendees that, without proper control, training or guidance, KU knew would lead to sexual assault

or sexual harassment. Plaintiff also sues KU for its deliberate indifference to harassment and

discrimination of female students like Plaintiff stemming from its official policy to not

independently investigate sexual assaults involving a police investigation. Such a hands-off

approach emboldens student rapists and endangers female students who report sexual assault.

       Second, Plaintiff states a claim against KU under a “post-assault” Farmer2 theory in Count

V. KU’s deliberate indifference to Plaintiff’s report of rape to the IOA caused Plaintiff to undergo

intimidation and harassment on campus and at the law school or made her vulnerable to it, which

in turn caused her to be deprived of educational opportunities and benefits at KU. When a school

fails to adequately respond to a report of rape, regardless of where it occurred, the assailant’s on-

campus presence and persistent risk of encounter with the victim can constitute a hostile

environment, triggering a school’s Title IX duty to respond. Such an on-campus hostile educational

environment is under a school’s substantial control.

       Third, Plaintiff states a claim against KU under a “post-assault” Jackson3 retaliation theory



1
       Simpson v. Univ. of Colo. Boulder, 500 F.3d 1170 (10th Cir. 2007).
2
       Farmer v. Kansas State University, 918 F. 3d 1094 (10th Cir. 2019).
3
       Jackson v. Birmingham Bd. of Ed., 544 US 167 (2005).


                                                       3
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 4 of 46




in Count VI. After Bobbie reported the rape to KU and engaged in other protected activity, KU

failed to protect her from retaliatory conduct and instead, condoned and encouraged the conduct.

        Fourth, Plaintiff pled facts in support of the “pre-assault” Title IX discrimination theory in

Count V, only some of which are upon information and belief: KU’s deliberate indifference to prior

reports that the law student who raped her had assaulted or harassed female students caused

Plaintiff to subsequently be assaulted or harassed.

        KU wants this Court to constrict the scope of Plaintiff’s claims contrary to Supreme Court

precedent that emphasizes the broad remedial purpose of Title IX. KU’s Motion to Dismiss should

be denied because Bobbie pleads adequate facts to make each Title IX cause of action plausible.

II.     Plaintiff’s Statement of Facts

        In September 2018, Bobbie Jo Horocofsky was a third-year law student at Defendant KU’s

law school. With her undergraduate and Master’s degrees, she planned to be a patent lawyer. (Doc.

25, ¶ 7). Throughout her first two years of law school, Bobbie was involved in law school activities

and events, and served as a KU Law School Ambassador. (Doc. 25, ¶¶ 7, 32). One of those

activities was a Diversity & Inclusion event at Johnny’s Tavern on September 27, 2018, sanctioned

by KU’s law school. (Doc. 25, ¶¶ 8, 168). KU’s custom and practice at law school events was to

provide alcohol; students were encouraged to participate and drink. (Doc. 25, ¶ 168).4

        Bobbie attended the event with other law students. Hours later, she woke up groggy and

confused in a strange bed and had no idea where she was. She was naked and had bruises on her

body. (Doc. 25, ¶¶ 8, 38). As fragments of her memory returned, she realized that she had become

intoxicated beginning with the law school event. (Doc. 25, ¶¶ 8, 38). She realized that a fellow law


4
         For example, a month after Plaintiff’s rape, KU Law Professor Quinton Lucas was arrested on charges of
driving under the influence. Lucas tweeted the next day: “Last evening, I attended a university event gathering. I
consumed alcohol. At 10:45 pm, I decided to leave. When I got to my car I decided that I was not prepared to drive
home to Kansas City…. Apparently, while waiting, I dozed off. …” See https://fox4kc.com/news/prosecutor-
dismisses-dui-charge-against-kc-mayoral-candidate-quinton-lucas/.

                                                        4
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 5 of 46




student, Joel Thompson, had engaged in sex while she was blacked-out and unable to consent.

(Doc. 25, ¶¶ 8, 38).

       KU was on notice as to the danger of alcohol-driven sexual assaults and the culture of

certain groups on its campus and yet did little to nothing about it. (Doc. 25, ¶ 24)

       Institutional policies

       KU’s policies encourages individuals who experience sexual violence to report the incident

and seek help. KU’s policies state sexual harassment, violence and misconduct are not tolerated at

the University. The IOA office informs students that it is able to offer interim measures to assist

and prevent harm to a victim of sexual violence and sexual misconduct, and that these interim

measures are available regardless of whether the student chooses to file a criminal or IOA

complaint and regardless of whether the student chooses to participate in a criminal or IOA

investigation. (Doc. 25, ¶ 155). KU knew it should “promptly” take steps to protect the

complainant by imposing interim measures once it had notice of a sexual violence allegation. Doc.

25, ¶ 154).

       KU has policies that prohibit retaliation against those who file an IOA complaint. The

policy states if a student believes she is experiencing retaliation in any form to notify the IOA

office and the IOA will respond promptly to all allegations of retaliation. (Doc. 25, ¶ 156) .

       KU’s Code of Student Rights and Responsibilities governs student misconduct. Students

are subject to disciplinary action for violations of KU’s sexual harassment policy “where the

university has jurisdiction,” which includes behavior on University premises, at University-

sponsored activities, and also to off-campus conduct “when the behavior affects the on-campus

safety of a member of the University community or University operations.” (Doc. 25, ¶¶ 157, 158).

The Code may subject students to disciplinary action for Threatening Behaviors, Intimidation,

Bullying and Cyberbullying, Stalking, and Hazing. (Doc. 25, ¶ 160). The Code specifically applies


                                                  5
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 6 of 46




to “Intimate Partner/Relationship Violence,” which includes stalking, dating violence, sexual

violence, or domestic violence.” (Doc. 25, ¶ 161). And the Code also subjects students to

disciplinary action for retaliation, which is defined as “any behavior, direct or indirect, taken to or

attempt to harass, intimidate, or improperly influence any individual associated with the student

conduct process or any other University grievance or complaint process. (Doc. 25, ¶ 159).

Pursuant to and as a result of these policies, KU had disciplinary authority or control over students

who live off campus as well as student conduct issues that arise off-campus. (Doc. 25, ¶ 162).

       According to the KU IOA policies, the IOA complaint investigation process is independent

of any other complaint resolution process, including the choice to file a criminal complaint with

the appropriate law enforcement authorities or not to do so. (Doc. 25, ¶ 166). Despite this

proclaimed policy, KU had an agreement with the City of Lawrence regarding investigations of

cases involving sexual violence. (Doc. 25, ¶ 167).

       The October 2018 Title IX complaint

       Bobbie decided to file a Title IX complaint with the KU Office of Institutional Opportunity

and Access (IOA) after she became fearful of pursuing a criminal rape case against a fellow law

student. (Doc. 25, ¶ 20). She was struggling with the sexual assault’s aftermath, and she started

working with a KU counselor, Merrill Evans, who accompanied her to meet with the IOA staff.

(Doc. 25, ¶ 66). The IOA is responsible for investigating complaints of discrimination and sexual

harassment, including all forms of sexual violence. (Doc. 25, ¶ 151). The IOA staff told Bobbie

she needed to make a statement, and suggested she make only one statement to the IOA and the

police. (Doc. 25, ¶¶ 66, 67). Before Bobbie gave her statement to the IOA, she learned at the law

school that police had been interviewing witnesses; This intensified her stress about her future.

(Doc. 25, ¶ 74).

       On October 24, 2018, Bobbie met with Kathryn Burns at the KU IOA office and provided


                                                  6
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 7 of 46




a written statement, a log of events and a copy of text messages referencing the “date rape.” (Doc.

25, ¶ 82). Burns then sent mutual no-contact directives to both Bobbie and Thompson on October

25, 2018. (Doc. 25, ¶ 86). KU informed Thompson that he “may have engaged in conduct that

violates the University’s Sexual Harassment Policy” and was warned not to retaliate. (Doc. 25, ¶

87). Burns also provided Bobbie with links to the Discrimination Complaint Resolution Process

and the Sexual Violence Procedure at KU for her reference. (Doc. 25, ¶ 98).

       Unbeknownst to Bobbie, and well before she gave her statement to the IOA, the LPD and

KU’s investigator had already discussed Bobbie’s report of rape. (Doc. 25, ¶ 69). The LPD

detective told Burns that he had concerns about “possible repercussions that could affect Joel

Thompson as the reported suspect.” (Doc. 25, ¶ 75). But Burns kept this secret from Bobbie.

       Intimidation and harassment after her IOA complaint

       Following her initial IOA contact, Bobbie faced the prospect of attending law school

classes in the same building at KU where her student assailant continued to attend classes – she

was vulnerable to continuing harassment. (Doc. 25, ¶ 172). Indeed, Thompson began retaliating

against her, and she reported his conduct to the IOA office on November 14, 2018. Burns duly

notified Thompson about the retaliation complaint, but took no further action. (Doc. 25, ¶¶ 100,

101). Troubling too was that, despite IOA confidentiality proscriptions, a law school administrator

somehow learned of Bobbie’s complaint, shared it with other administrators and contacted her

about the incident and the IOA investigation. (Doc. 25, ¶ 91).

       Bobbie informed the IOA investigator that she suffered from generalized anxiety disorder,

flashbacks, nightmares, and panic attacks which progressively worsened after the sexual assault as

she regularly saw Thompson on campus, on an almost daily basis in the fall of 2018. (Doc. 25, ¶

178). Yet KU did not put any sort of interim measures in effect to protect Bobbie from further

harassment or harm, which led to continued interactions with professors so troubling it made her


                                                7
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 8 of 46




violently ill after class. (Doc. 25, ¶ 26).

        One of the troubling interactions occurred in December 2018 when KU Law School

Associate Dean Lumen Mulligan emailed Bobbie about his conversation with Professor Valdez

concerning the IOA investigation. In his email, Mulligan informed Bobbie that he has known

Thompson for his entire law school experience, that Thompson “related his version of the events”

to Mulligan, and that “the police opened a false claim investigation” against Bobbie. Mulligan

informed Bobbie he had reported this information to the IOA, which he understood to be a

confidential investigation, and that he was surprised when two professors showed up in his office

with the notice of investigation and the names of the persons involved. Mulligan then informed

Bobbie he had reported all of the one-sided information he had to Law School Dean Mazza and

Associate Dean Kronk-Warner. (Doc. 25, ¶ 110).

        Thompson’s roommates and friends who were also KU law students acted to intimidate

her. (Doc. 25, ¶ 186). She reported the hostile educational environment. (Doc. 25, ¶ 176-178).

Again, KU did nothing. Id.

        KU did, however, continued a highly visible endorsement of her assailant. The law school

prominently displayed posters of her assailant; the photo of her class prominently feature him;

Plaintiff passed them each day in the law school, and it made her feel ill. (Doc. 25, ¶ 26)

        Plaintiff secluded herself from friends and withdrew from KU activities in which she had

previously taken a leadership role. (Doc. 25, ¶ 187). Bobbie had qualified for the KU moot court

team and ensuing competition, but was unable to attend due to the discrimination and harassment

KU did not try to stop. (Doc. 25, ¶ 188)

        The stress of it caused Bobbie to drop classes in December 2018. (Doc. 25, ¶ 112). Bobbie

had already missed weeks of school in the fall of 2018, as well as in the spring of 2019, suffered

panic attacks, anxiety and nightmares which left her exhausted, depressed and unable to cope.


                                                 8
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 9 of 46




(Doc. 25, ¶¶ 26, 178). KU’s law school was aware of Bobbie’s anxiety, panic attacks, and the

demands of the IOA investigation upon her time and emotional state. (Doc. 25, ¶ 172).

       March 2019 Title IX retaliation complaint

       Bobbie tried to return the next semester and avoid classes with her assailant. (Doc. 25, ¶

112). Then, in her administrative law class, Professor Quinton Lucas started the semester making

a joke about the #metoo movement. Later, during a February 5, 2019 class, Lucas stated his

opinion the Title IX process regarding sexual assault on campus should be abolished. (Doc. 25, ¶

122, 189). Lucas then referred directly to Bobbie in a hypothetical example stating the University

could not ‘kick her out’ without due process and made comments directed towards the ongoing

IOA investigation. By doing so, Lucas created or contributed to an atmosphere that caused Bobbie

to feel very uncomfortable, vulnerable, anxious and targeted. (Doc. 25, ¶ 189). On March 26, 2019,

Bobbie reported these events to Burns in the IOA office, copying KU’s attorney Michael Leitch,

and provided a statement from a fellow student who witnessed the interaction. (Doc. 25, ¶ 122).

KU did nothing with the report and never investigated this claim. (Doc. 25, ¶ 123).

       KU’s failure to even attempt to protect her from further harm caused Bobbie to be unable

to return to her spring 2019 Administrative Law course; she ultimately formally withdrew from

the class. She also had to withdraw from another class, took incompletes in two other classes and

was not able to graduate on schedule in May 2019. (Doc. 25, ¶¶ 124, 178, 190). Some of her law

school professors and an administrator were pressuring her to leave the school. (Doc. 25, ¶ 173).

       KU’s IOA investigation and collusion with the LPD

       Bobbie believed KU was investigating her valid report of rape; but without giving Bobbie

any notice, KU’s Title IX office acted in concert with LPD detectives to investigate her. (Doc. 25,

¶ 24). Burns immediately disclosed the information she received from Bobbie on October 24 to

the LPD detectives. (Doc. 25, ¶ 83). The next day, the LPD and Burns exchanged email concerning


                                                9
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 10 of 46




Thompson’s calls about the investigation. (Doc. 25, ¶ 85). Between October 29, 2018 and

November 26, 2018, LPD detectives and Burns sent emails sharing information and then they met

for approximately three hours at the IOA office to discuss the investigation into Bobbie. (Doc.

25, ¶¶ 94, 95, 96, 97, 102, 103, 104). Burns was eager for the LPD detective’s information and was

following his lead. (Doc. 25, ¶ 103). She communicated regularly with the LPD. (Doc. 25, ¶ 24).

KU then adopted the LPD’s unexamined premise that Bobbie was “lying,” without any

investigation occurring, much less an independent investigation by KU. (Doc. 25, ¶ 203).

       Bobbie revoked her consent for the LPD to share information with KU; but Burns

continued to contact the detective for updates on the investigation and asked if he was able to

verify if there were text messages “missing in the string we reviewed” as they had discussed. (Doc.

25, ¶ 106). On January 30, 2019, the day Bobbie was arrested, the LPD detective emailed Burns

and asked her to call him. (Doc. 25, ¶ 118).

       KU never investigated Bobbie’s injuries, her continuing trauma, or the background of her

assailant. KU never notified Bobbie that she was a target if its investigation. (Doc. 25, ¶ 23). KU’s

Title IX investigators, who are supposed to be trained in trauma-informed interview techniques,

completely disregarded such training and instead sought to discredit the victim. (Doc. 25, ¶ 24).

KU’s policy of cooperation and collusion with the LPD caused harm to Plaintiff, including the

debunked charge of making a false report and the ensuing student conduct violation which

threatened her law degree, her future as a lawyer, her job and her reputation. (Doc. 25, ¶ 202).

       In December 2018, six weeks after Bobbie gave her statement to the IOA, still unaware

that both the LPD and KU were treating her as the suspect, Bobbie emailed Burns regarding the

KU investigation, requested information about the availability of evidence and interviews, and

provided her with the names of two additional witnesses. (Doc. 25, ¶ 109). Then in January 2019,

Burns extended the 60-day timeframe for the IOA investigation and notified Bobbie of the


                                                 10
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 11 of 46




extension. (Doc. 25, ¶ 111). Burns still did not tell her she was working with police to entrap her.

(Doc. 25, ¶¶ 182j, 182k).

       Between February 19 and March 13, 2019, after learning that KU still had not contacted

her witnesses, Bobbie communicated with Burns regarding the investigation and scheduled a

follow up meeting. (Doc. 25, ¶ 121). In early May 2019, Bobbie and Burns communicated about

Bobbie’s statement provided to the IOA the previous October. (Doc. 25, ¶ 125). On July 1, 2019,

Bobbie emailed Burns about the status of the IOA investigation since it had been eight weeks since

they last spoke and over eight months since the purported investigation began. (Doc. 25, ¶

128). Despite Bobbie’s efforts, KU never interviewed a host of witnesses favorable to Bobbie.

(Doc. 25, ¶ 204). KU’s deliberate indifference caused Bobbie to withdraw from participating in

educational opportunities, taking incompletes for her courses and eventually withdrawing from

classes completely in the Spring of 2019, which was to be her final semester of law school. (Doc.

25, ¶ 194).

       On July 9, 2019, the IOA issued its report which concluded that the evidence it chose to

gather did not support her complaints, and that “in fact [she] knowingly filed a false allegation of

sexual assault,” engaged in “serious misconduct” and referred her to the Office of Student Conduct

for further action. (Doc. 25, ¶¶ 25, 129, 131). The July 9, 2019 report made numerous references

to “witnesses,” but of the seventeen witnesses Bobbie provided, only four were contacted, only

three were mentioned, and the IOA report gave no weight to credible testimony provided by these

witnesses which was supported by physical evidence. (Doc. 25, ¶¶ 130, 175). The “findings” by

the IOA reiterated and adopted the false narrative that the LPD detectives adopted in October 2018

about Plaintiff’s alleged “motivation to report Thompson.” (Doc. 25, ¶ 174).

       KU’s policy on sexual misconduct states that all cases should be resolved within sixty days,

but, in this case, the investigation took more than eight months, which caused ongoing distress


                                                11
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 12 of 46




and negatively affected Bobbie’s mental and physical health and academic performance. (Doc. 25,

¶ 179)

         Bobbie exercised her right to appeal. She identified errors that created a substantiated bias

in the investigation and demonstrated material deviations from established procedures that

prejudiced her and violated her rights. (Doc. 25, ¶ 175). Bobbie also stated in her appeal that she

was harassed by the perpetrator throughout the adjudication process, creating a retaliatory and

hostile environment which was not recognized nor addressed by IOA. (Doc. 25, ¶¶ 176, 177).

         KU rubber-stamped the IOA findings as “reasonable.” (Doc. 25, ¶ 181). KU then subjected

Bobbie to a student conduct hearing, a proceeding at which she risked expulsion from the

University. (Doc. 25, ¶ 200).

         November 1, 2019 Title IX Retaliation Complaint

         Around November 1, 2019, Bobbie filed another formal complaint with the IOA making

claims of sex discrimination and retaliation. This complaint stated that the harassment,

discrimination and retaliation all began after Bobbie filed her first Title IX complaint, which was

based on sex and falls under Title IX. She referenced her October 2018 complaint and her

supplemental complaint in March 2019 as protected activity. She alleged that the nature of her

March 2019 supplemental complaint and the November 2019 complaint were retaliation and

continued hostile educational environment claims that fall under Title IX. She stated her assailant

seemed to be exalted and held up as a role model by KU and its law school, as his face appeared

in KU media in admissions, and on marketing materials posted on bulletin boards in the school.

She alleged KU failed to properly investigate her complaint, ignored critical evidence and caused

her to suffer mental and emotional harm, further resulting in severe physical illness. She alleged

that instead of attempting to aid and support her, representatives of the Law School urged her to

drop out and made it difficult for her to obtain accommodations to finish school. (Doc. 25, ¶ 197)


                                                  12
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 13 of 46




          Contemporaneously with her protected activity, Plaintiff suffered adverse actions including

acts of intimidation and ostracization on campus and at the law school; acts of witness tampering

on campus and at the law school; incomplete, unfair and biased interrogation and investigation by

IOA and law school personnel on campus; being forced to withdraw from classes which denied

and delayed educational opportunities; being subjected to ridicule and embarrassment in class

which caused her to drop the class; being accused Plaintiff of making a false report of sexual

assault; and being subjected to disciplinary action and a student conduct hearing for allegedly

making a false report. (Doc. 25, ¶ 270). KU’s deliberate indifference caused Plaintiff to exhibit

symptoms of post-traumatic stress disorder (PTSD) and become depressed and withdrawn. (Doc.

25, ¶ 201)

          KU’s conduct ignored the reality that many off-campus sexual assaults adversely impact

the on-campus educational environment for victims, just as it did Bobbie. (Doc. 25, ¶ 196). KU

refusal to investigate the off-campus rape and instead focusing its investigation on Bobbie sent a

message that students can rape other students with no fear of school disciplinary action. (Doc. 25,

¶ 195).

          Facts demonstrating that KU was deliberately indifferent

          KU’s concealment from Bobbie that she was the actual focus of its “investigation”

amounted to deliberate indifference to her rights under Title IX, by deliberately misleading her.

(Doc. 25, ¶ 183).

          KU responded with deliberate indifference to Bobbie’s rights by not performing an

independent, unbiased investigation into her sexual assault and instead conspiring with the LPD

to accuse her of making a false report. (Doc. 25, ¶¶ 182, 184). There are corollaries to this, which

Plaintiff pled with some specificity – such as failing to investigate her level of intoxication and her

ability to consent; failing to investigate Thompson’s background, his text messages and his prior


                                                  13
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 14 of 46




conduct; failing to investigate Bobbie’s injuries or ask for medical report/photographs from SANE

exam; and, importantly, failing to interview witnesses or her doctor who would have corroborated

her claim; (Doc. 25, ¶ 182).

       KU was deliberatively indifferent when it did not provide regular updates on the status of

its investigation to Bobbie or, stunningly, even notify her that she was the subject of their

investigation, not Thompson. (Doc. 25, ¶ 182).

       KU ignored Bobbie’s retaliation complaint in March 2019 and did not review or investigate

Professor Lucas’ conduct which further demonstrates an incomplete and biased investigation.

(Doc. 25, ¶ 192).

       The more than eight months KU took to complete its investigation is evidence of deliberate

indifference. (Doc. 25, ¶ 257).

       The law school is supposed to provide a setting free of harassment where anyone –

especially a complainant – can feel safe and able to pursue her academic goals. (Doc. 25, ¶ 191).

By refusing to respond to her reports of retaliation and harassment, and instead opening promoting

her assailant and secretly lending him aid, KU demonstrated its deliberate indifference and

emboldened Thompson to influence professors and administrators in his favor. (Doc. 25, ¶ 185).

KU’s response was clearly unreasonable because this continuing intimidation and harassment

prevented Bobbie from seeking help from the law school administration. (Doc. 25, ¶ 193).

       KU failed to take reasonable steps to prevent sexual assaults from occurring at or after law

school events, including failing to provide adequate supervision, warnings, training, guidance and

education to its employees and students and failing to adopt and implement simple, reasonable

policies that would lessen the chance of rapes occurring, harassment occurring, or retaliation from

occurring. (Doc. 25, ¶¶ 199, 257). The likelihood of misconduct was so obvious that KU’s failure

amounted to deliberate indifference to the rights of Plaintiff. (Doc. 25, ¶ 199).


                                                 14
       Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 15 of 46




        KU did not stop Thompson and others from harassing or retaliating against Plaintiff after

her report of sexual assault. (Doc. 25, ¶ 257). And KU shared confidential information with police

and released the information to law school professors and administrators without Plaintiff’s

knowledge or permission. (Doc. 25, ¶ 257).

III.    Questions Presented

        A.     Whether Plaintiff has plausibly pleaded a Title IX claim under Simpson. (Count IV)

        B.     Whether Plaintiff has plausibly pleaded a post-assault Title IX claim for a hostile

               education environment or discrimination that was pervasive, severe and objectively

               offensive. (Count V).

        C.     Whether Plaintiff plausibly pleaded deliberate indifference in that KU’s actions

               were clearly unreasonable in light of known circumstances.

        D.     Whether Plaintiff plausibly pleaded protected activity and adverse action for her

               Title IX claim for retaliation. (Count VI).

        E.     Whether Plaintiff has plausibly pleaded a pre-assault Title IX claim for a hostile

               education environment or discrimination. (Count V).

        F.     Whether KU is liable under Title IX for off-campus sexual assault under Title IX.

IV.     Arguments and Authorities

        A.     Standard of review

        Granting a motion to dismiss “is a harsh remedy which must be cautiously studied, not

only to effectuate the spirit of the liberal rules of pleading but also to protect the interests of

justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.2009)(quotation marks

omitted). When reviewing a motion to dismiss under Rule 12(b)(6), the Court must “accept as true

all the factual allegations in the complaint” and “construe them in a light most favorable to the

plaintiff” and “resolve all reasonable inferences in plaintiff’s favor.” Seamons v. Snow, 84 F.3d


                                                 15
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 16 of 46




1226, 1232 (10th Cir. 1996). “Dismissal is inappropriate under Fed. R. Civ. P. 12(b)(6) unless the

plaintiff can prove no set of facts in support of his claims to entitle him to relief.” Id.

         “[T]he Federal Rules of Civil Procedure erect a powerful presumption against rejecting

pleadings for failure to state a claim.” Cayman Exploration Corp. v. United Gas Pipe Line Co., 873

F.2d 1357, 1359 (10th Cir.1989). The dispositive inquiry is “whether the complaint contains

‘enough facts to state a claim to relief that is plausible on its face.’” Ridge at Red Hawk, LLC v.

Schneider, 493 F.3d 1174, 1177 (10th Cir.2007) (quoting Twombly, 550 U.S. at 570). With this

inquiry, the Court should ignore, as exceeding the strictures of a motion to dismiss, Defendant’s

factual assertions outside the allegations in the FAC, as well as its arguments that attempt to engage

the Court in weighing the evidence. See Goldman v. Belden, 754 F.2d 1059, 1066 (2d Cir.1985)

(holding Rule 12(b)(6) consideration of documents attached to defendants’ motion to dismiss

improper). “Thus, ‘a well-pleaded complaint may proceed even if it strikes a savvy judge that

actual proof of those facts is improbable, and that a recovery is very remote and

unlikely.’” Id. (quoting Twombly, 550 U.S. at 556).

         B.       Pleaded facts that establish a Title IX Simpson claim (Count IV).

         Simpson v. Univ. of Colo. Boulder, 500 F.3d 1170 (10th Cir. 2007)5 permits Title IX liability

to arise from official policies of funding recipients, namely policies that rendered a plaintiff

vulnerable to sexual harassment. The Simpson plaintiffs were sexually assaulted by football

players and high school football recruits visiting the university’s football program. Plaintiffs

claimed that the university knew of the risk of sexual harassment of female students in connection

with the football recruiting program and failed to take any action to prevent further harassment

before their assaults. Id. at 1174. The Tenth Circuit held that summary judgment was erroneously


5
           Simpson cites Gebser v. Labo Vista Indep. Sch. Dist., 524 U.S. 274 (1998) and Davis v. Monroe Cnty. Bd.
Of Educ., 526 U.S. 629 (1999) to find that an official policy theory, like that under § 1983, can also support Title IX
liability. 500 F.3d at 1174-79.

                                                          16
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 17 of 46




granted for the university where facts showed university officials had knowledge of prior rapes

and harassment in the context of the recruiting program, even though those prior acts were not

committed against the same plaintiffs or by the same perpetrators, and that the conduct occurred

off campus. In so doing, the Tenth Circuit distinguished the claims at issue in Gebser v. Labo Vista

Indep. Sch. Dist., 524 U.S. 274 (1998) and Davis v. Monroe Cnty. Bd. Of Educ., 526 U.S. 629

(1999) from the claims at issue in Simpson, as follows:


       We find it significant that in those cases there was no element of encouragement of
       the misconduct by the school district. … Here, however, the gist of the complaint
       is that CU sanctioned, supported, even funded, a program (showing recruits a “good
       time”) that, without proper control, would encourage young men to engage in
       opprobrious acts. We do not think that the notice standards established for sexual-
       harassment claims in Gebser and Davis necessarily apply in this circumstance.

Id. at 1177.

        Simpson recognized that a funding recipient may be liable under Title IX when a violation

is caused by a “policy of deliberate indifference to providing adequate training or guidance that is

obviously necessary for implementation of a specific program or policy of the recipient.” Id. The

Supreme Court and the Tenth Circuit hold a school is liable under Title IX when its deliberate

indifference to known sexual violence “cause[s] students to undergo harassment or make[s] them

liable or vulnerable to it.” Davis, 526 U.S. at 644-45 (emphasis added); Rost ex rel. K.C. v.

Steamboat Springs RE-2 School District, 511 F.3d 1114, 1123 (10th Cir. 2008).

       In Doe v. University of Tennessee, 186 F.Supp.3d 788 (M.D. Tenn. 2016), the district court

applied Simpson and found potential grounds for establishing Title IX liability where: “the FAC

has alleged a number of official policies by UT that rendered the plaintiffs vulnerable to assault.”

Id. at *806. In Doe, the FAC did not allege a “policy of hosting a discrete event at which the

assaults took place, as in Simpson”; Instead, it alleged more broadly policies “related to


                                                 17
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 18 of 46




encouraging and condoning similar types of events to entertain athletes and recruits, handling

athlete discipline, housing students, and lack of sexual harassment training, among others.” The

court denied UT’s motion to dismiss Doe’s Simpson claims and held it was “a question of fact to

determine whether any of these practices are, in fact, official policies of UT and, if so, whether

they gave rise to the plaintiffs' assaults.” Id. at 807-808.

        In Karasek v. Regents of University of California, 956 F. 3d 1093 (9th Cir. 2020), the Ninth

Circuit recognized that an official policy claim under the reasoning of Simpson, Gebser and Davis

supports imposing Title IX liability when a school’s official policy is one of deliberate indifference

to sexual harassment in any context subject to the school’s control. The policy in Karasek was

based on the university’s avoidance of Title IX reporting requirements by funneling sexual

harassment reports through an informal investigation process. Id. at 1114. Karasek did not

foreclose the possibility that a plaintiff could adequately allege causation even when a school’s

policy of deliberate indifference extends to sexual misconduct occurring across campus. Id. at

1113. Ultimately, “the question is whether [plaintiffs] plausibly allege that UC had a policy of

deliberate indifference that heightened the risk of sexual harassment on campus, resulting in the

assaults Appellants experienced.” Id. at 1114. See also Doe v. Michigan State University, No.

1:18-cv-390, 2019 WL 5085567, at *8-10 (W.D. Mich. Aug. 21, 2019) (allowing an official policy

claim to proceed where plaintiff alleged sexual assaults by student-athletes and plaintiff claimed

reports against athletes were handled differently “behind closed doors”).

        In this case, Bobbie pled facts that substantiate Title IX liability under Simpson. First, she

pled that KU is a “funding recipient.” (Doc. 25, ¶¶ 37, 238). Second, she pled specific facts in her

FAC, in excess of what is required under the Fed. R. Civ. P. 8(a), that identified KU’s official

policies of fostering sexual misconduct toward female students as well as a “deliberate indifference

to providing adequate training or guidance that is obviously necessary for implementation of a


                                                   18
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 19 of 46




specific program or policy of the recipient.” Simpson, 500 F.3d. at 1178; (See Doc. 25 ¶¶ 24, 167,

237). The “official policy” alleged in this case is similar to that alleged in Simpson – to show

recruits a “good time.” Here, the law school hosted events to for students to drink and have a good

time, which led to sexual assault of female students.

       Furthermore, Plaintiff’s official policy claim related to KU’s investigation is similar to the

“behind closed doors” policies in Karasek and Doe v. Michigan State University, as well as in Doe

12 v. Baylor University, 336 F. Supp. 3d 763 (W.D. Texas 2018). In Doe 12, the district court

denied defendant’s motion to dismiss, holding: “the Court finds it plausible from the facts alleged

that Baylor’s practice of inadequately handling and even discouraging reports of peer sexual

assault constituted an official policy.” Id. at 782. The allegations in Doe 12 included:

       that Baylor, “its staff, and highest officers,” with knowledge of numerous and
       detailed reports of sexual assault, “maintained a set of policies, procedures, and
       customs ... that were implemented in a sexually discriminatory manner,” and
       “permitted a campus condition rife with sexual assault,” that “substantially
       increased Plaintiffs' chances of being sexually assaulted.” Specifically, Plaintiffs
       allege that Baylor and its staff discouraged them from reporting her assault(s),
       misled and lied to Plaintiffs about their options for reporting and accommodations
       under Title IX, failed to adequately investigate reported sexual assaults, and failed
       to take steps to ensure that students who did report would not be subjected to
       continuing assault and harassment, …. These alleged facts, construed as true, "raise
       a right to relief above the speculative level” that Baylor’s policy or custom of
       inadequately handling and even discouraging reports of peer sexual assault
       constituted an official policy of discrimination that created a heightened risk of
       sexual assault, thereby inflicting the injury of which Plaintiffs complain.

Id. at 783-784. (internal citations omitted).

      Similarly, in Doe 1 v. Baylor University, 240 F. Supp. 3d 646 (W.D. Texas 2017), plaintiffs

alleged the official policy or custom was “a widespread pattern of discriminatory responses to

female students’ reports of sexual assault,” which the court found arguably more egregious than

alleging the university’s knowledge of accusations against specific assailants prior to the initial

assaults. Id. at 653. Citing Davis, 526 U.S. at 683, the Texas court found “a clear pattern of

discriminatory enforcement of school rules could raise an inference that the school itself is
                                                 19
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 20 of 46




discriminating.” Id. The Plaintiffs alleged they were repeatedly misinformed about their rights

under Title IX, that Baylor failed to investigate reported sexual assaults and discouraged sexual

assault reporting, and that Baylor falsely reported to the U.S. Department of Education that no

such assaults took place on its campus between 2008 and 2011. The court held that “[t]hese alleged

facts, if construed as true, could allow a jury to infer that Baylor's policy or custom of inadequately

handling and even discouraging reports of peer sexual assault created a heightened risk of sexual

assault, thereby inflicting the injury of which Plaintiffs complain.” Id. at 662.

      Bobbie has similarly pled facts demonstrating that KU had an official policy of not

investigating her reports of retaliation and harassment; concealing facts; failing to give her notice

of their investigation into her; and otherwise inadequately responding to her reports.

           1.     KU possessed official policies that resulted in harm to Plaintiff.

       First, KU had a policy, custom and practice in its law school of sponsoring events for its

students on and off campus at which alcoholic beverages were served and tolerated; students were

encouraged to participate in these events. (Doc. 25, ¶ 168). KU sanctioned, supported, and

presumably funded these events. (Doc. 25, ¶¶ 8, 168, 239). Plaintiff pled examples of the

sponsored events, including the Diversity & Inclusion Social at Johnny’s North in Lawrence,

Kansas on September 27, 2018. (Doc. 25, ¶ 168a.-d.). KU’s event, which encouraged drinking by

offering free alcoholic beverages to students, led to the September 2018 night of bar-hopping and

her rape. (Doc. 25, ¶ 169). KU’s official policy of deliberate indifference concerning the aftermath

and predictable sexual misconduct following its hosting and sponsoring events that served alcohol

for students caused harm to Plaintiff. KU’s policy of serving alcohol at law school sanctioned

events evinces its tolerance for sexual misconduct associated with intoxication. (Doc. 25, ¶ 239)

       Second, KU had an official policy of selectively not investigating rapes off-campus where

the police claim there was a false report. KU’s policy of cooperation and collusion with the LPD


                                                  20
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 21 of 46




caused harm to Plaintiff, including the charge of making a false report and the ensuing student

conduct violation which threatened her law degree, her job and her reputation. (Doc. 25, ¶ 202).

KU’s policy of deliberate indifference to sexual assault or misconduct against female students,

especially when collaborating with the LPD, created a “sexually hostile environment” and a

heightened risk of sexual harassment that was known or obvious in a context subject to the school's

investigative and disciplinary control. (Doc. 25, ¶ 240). KU’s policy caused her to drop classes,

delay her graduation and caused severe emotional distress.

       As Plaintiff alleged in her FAC, these policies, in addition to other policies of deliberate

indifference alleged herein, made Plaintiff more vulnerable to the sexual assault, harassment and

retaliation that did in fact occur. (Doc. 25, ¶¶ 241, 242, 243). As in Simpson, Plaintiff’s sexual

assault was “the natural, perhaps inevitable, consequence of an officially sanctioned but

unsupervised effort to show recruits a ‘good time.’” Id. at 1174-75. Here, however, the gist of the

complaint is that KU “sanctioned, supported, even funded, a program … that, without proper

control, would encourage young men to engage in opprobrious acts.” Id. at 1177.

       Though unnecessary under Simpson, KU employees with authority to protect Plaintiff had

actual knowledge that these policies posed a serious, specific threat to Plaintiff and others similarly

situated. (Doc. 25, ¶¶ 243, 244). KU had knowledge that sexual assaults were not only a problem,

but a likely and predictable outcome. These allegations establish KU’s Simpson liability for the

harm to Bobbie. KU’s motion to dismiss should therefore be denied.

            2.      Defendant KU’s arguments are unavailing

       KU erroneously contends the sexual assault did not happen in the context of any alleged

programs. Defendant reads Simpson much too narrowly. And Plaintiff did allege her rape resulted

from KU’s policy of serving alcohol at school sponsored, sanctioned and funded events. (See Doc.

25, ¶¶ 168, 169).


                                                  21
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 22 of 46




       Moreover, Plaintiff also alleged KU had a policy of deliberate indifference to Bobbie’s

rights by not performing an independent, unbiased investigation into her sexual assault and instead

conspiring with the LPD who targeted her, as a victim of sexual assault, for making a false report

which rendered her vulnerable to further discrimination, harassment and retaliation. (Doc. 25, ¶¶

182, 184, 202). KU’s argument for dismissal omits these allegations as well as the allegations that

KU failed to provide adequate supervision, warnings, training, guidance and education to its

employees and students in the law school where the likelihood of misconduct from its events was

so obvious that KU’s failure amounted to deliberate indifference to the rights of Plaintiff. (Doc.

25, ¶ 199). Plaintiff clearly alleged KU was deliberately indifferent to discrimination and

harassment Plaintiff suffered, including taking reasonable steps to prevent sexual assaults from

occurring at or following law school events by failing to train employees and failing to adopt and

implement simple, reasonable policies that would lessen the chance of rapes occurring, harassment

occurring, or retaliation from occurring. (Doc. 25, ¶ 257).

       KU urges the court to “evaluate the two alleged ‘official policies.’” (Doc. 30 at 22). On a

motion to dismiss, the court only needs to evaluate whether plaintiff has alleged facts that show a

policy of deliberate indifference that caused her injuries. The policies alleged in the FAC are no

more “breathtaking” than those articulated in Doe v. University of Tennessee, Karasek, Doe 1 v.

Baylor University and Doe 12 v. Baylor University, supra, all cases in which the school’s motion

to dismiss the Simpson claim was denied.

       KU cites no authority for its argument that no nexus exists if there is an intervening period

of time between the school sponsored event and the sexual assault. No such authority exists.

Regardless, Plaintiff alleged KU has conducted IOA investigations involving students who were

raped or involved in off-campus sexual assaults on numerous occasions, some of which have led

to serious disciplinary action toward the attacker, including expulsion, stemming from off-campus


                                                22
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 23 of 46




sexual misconduct. (Doc. 25, ¶ 180). This allegation establishes the nexus.

         Regarding the policy of deliberate indifference to sexual assaults emanating from school-

sponsored and funded events where alcohol is served to students, plaintiff should not have to allege

the number of drinks consumed or how she paid for them.6 Doe v. School District Number 1,

Denver, Colorado, 970 F.3d 1300, 1311-1312 (10th Cir. 2020).

         KU ridicules the numerous types of events which illustrate its policy of deliberate

indifference to sexual assault following law school sponsored events that ply students with alcohol,

and then erroneously argues that it must have “notice” of the risk of sexual harassment under her

Simpson theory. (Doc. 30 at 23). Actual notice standards established in Gebser and Davis do not

apply in cases that involve official school policy. Simpson, 500 F.3d at 1177. See also Mansourian

v. Regents of Univ. of Cal., 602 F.3d 957, 967 (9th Cir. 2010) (holding that actual knowledge

required by Gebser is not applicable in cases involving an official policy).

         KU also mischaracterizes its policy of deliberate indifference to sexual harassment when

it collaborates with the LPD, and by doing so fails to evaluate rape complaints or independently

investigate them. See Doc. 30 at 23-24. KU did not “cooperate with the police” in this case; it

illegally conspired with the detectives, without Plaintiff’s consent, to improperly target Plaintiff

for making a report. KU failed to conduct an independent, objective investigation of its own. Id.

         KU compares this case to Rost, supra, and C.R.K. v. U.S.D. 260, 176 F. Supp. 2d 1145 (D.

Kan. 2001), both of which are K-12 cases, in which the harassment occurred before the school

year began and off-school grounds. Notably, both cases were decided on summary judgment.

Neither case compels this Court to dismiss Bobbie’s claim here.

         In C.R.K., the court granted the school’s summary judgment motion where the assault


6
        KU’s reference to plaintiff’s credit card receipts in its IOA investigation report, which has neither been stated
in the FAC nor has discovery been allowed on that alleged extraneous fact, should be disregarded as outside the
pleadings that the court must consider at this stage of the proceedings.

                                                           23
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 24 of 46




occurred over the summer, when school was not in session, off school grounds, and at a location

without any connection to the school. 176 F. Supp. 2d at 1164. The plaintiff in C.R.K. did not ask

the school to investigate. Id. Contrary to C.R.K, this case, where a rape that followed a law school

sanctioned event, between students, when school is in session and where the university exercised

significant authority over the event, fulfills factors lacking in C.R.K.

       In Rost, the middle-school principal allowed the school resource officer (“SRO”) to “take

the lead” on investigating the sexual assault that occurred off school grounds prior to enrollment.

511 F.3d at 1121. The victim “refused to communicate” relevant information to the SRO or

principal, preventing further investigation. Id. at 1123. The court determined that under those

circumstances it was not deliberately indifferent for the principal to allow the SRO to take the lead

while he stayed in contact with and assisted the SRO, based on his belief that the assault was not

under his control. Id. at 1121-23. In contrast, Bobbie was raped during the school year, following

a sanctioned law school event. Where the school in Rost took active steps to ensure an investigation

of the sexual assault occurred, KU did not do so and instead followed the lead of the LPD

detectives with an investigation of the victim, not the assailant, thus ignoring Bobbie’s report of

rape. Moreover, in support of Bobbie’s Title IX claim here, Rost acknowledged that even where

harassment took place outside of the school’s control and prior to enrollment, the school could still

be liable to a resulting hostile environment at school. Id. at 1124.

       KU’s motion to dismiss Plaintiff’s Simpson claims should be denied.

       C. Pled facts establish Title IX Hostile Education Environment claims (Count V).

       KU lumps two hostile education environment claims together and confuses the elements

of the pre-assault and post-assault hostile education environment claims.

               1.      Overview of the post-assault Hostile Education Environment claim.

       In Farmer v. Kansas State University, 918 F. 3d 1094 (10th Cir. 2019), the Tenth Circuit


                                                  24
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 25 of 46




held: “Plaintiffs can state a viable Title IX claim for student-on-student harassment by alleging

that the funding recipient's deliberate indifference caused them to be ‘vulnerable to’ further

harassment without requiring an allegation of subsequent actual sexual harassment.” Id. at 1104,

1109. In Farmer, the Tenth Circuit further distinguished its decisions in Rost, supra, and Escue v.

Northern Oklahoma College, 450 F.3d 1146 (10th Cir. 2006), cases KU relies on here, finding that

the allegation the school created an adverse educational environment “by its dismissive treatment

of their complaints of rape … that reasonably prevented them from accessing the educational

opportunities available to other students … was not presented in nor resolved by either Rost or

Escue.” Id. at 1106.

       As in Farmer, Bobbie has stated a claim for Title IX harassment in her FAC. The facts

giving rise to Farmer’s “post-assault” claims are strikingly similar to those Plaintiff alleges now.7

                a.       Plaintiff has stated a claim for pervasive, severe and offensive post-
                         assault liability

       KU contends Plaintiff has not pled pervasive sex discrimination for her post-assault claim

and that a single instance of sexual assault does not meet the pervasive standard. Contrary to KU’s

argument and authorities, Plaintiff has stated a claim under prevailing law. The Tenth Circuit

specifically held the “further harassment” need not be sexual harassment. Farmer, 918 F.3d at

1104. Thus, KU’s citations to Seamons v. Snow, 84 F.3d 1226, 1232-33 (10th Cir. 1996) and Cubie

v. Bryan Career Coll., Inc., 244 F. Supp. 2d 1191 1204 (D. Kan. 2003) for such a requirement

have been overruled and are without merit.

       Recently, the Tenth Circuit held that a victim of single incident of off-site sexual assault


7
       In Farmer, the court summarized the allegations as follows:
                 Plaintiffs sufficiently pled that KSU’s deliberate indifference to their reports of rape made
                 them vulnerable to harassment by alleging that the fear of running into their student-rapists
                 caused them, among other things, to struggle in school, lose a scholarship, withdraw from
                 activities KSU offers its students, and avoid going anywhere on campus without being
                 accompanied by friends or sorority sisters.
       Id. at 1104-1105.

                                                         25
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 26 of 46




had adequately alleged that her harassment was severe, pervasive, and objectively offensive. Doe

v. School District Number 1, Denver, Colorado, 970 F.3d 1300, 1311-1312 (10th Cir. 2020). Doe

was sexually assaulted by a male classmate at his home on a Saturday night and she reported the

assault to the school the following Monday. Doe then started experiencing “backlash from her

peers who had heard about the assault” and reported that to the school. Her assailant’s friends

verbally harassed and bullied her. The harassment continued for 14 months, eventually causing her

to transfer to another school. The Tenth Circuit held that the harassment Doe experienced after she

reported her rape was discrimination on the basis of sex:

       “A plaintiff should have—and must plead—at least some relevant information to
       make the claims plausible on their face.” Bekkem v. Wilkie, 915 F.3d 1258, 1275
       (10th Cir. 2019) … But the plaintiff is not required to prove her case at the motion-
       to-dismiss stage. See id. at 1274 … Further, matters of degree—such as severity
       and pervasiveness—are often best left to the jury. Thus, we have observed that “the
       severity and pervasiveness evaluation is particularly unsuited for summary
       judgment because it is quintessentially a question of fact,” O'Shea v. Yellow Tech.
       Servs., Inc., 185 F.3d 1093, 1098 (10th Cir. 1999); and it is even less suited for
       dismissal on the pleadings.

       These considerations are particularly potent here. Ms. Doe alleges that she was
       continuously harassed for a number of months. The complaint need not provide
       details of the time, place, offender, and precise statement for every incident.
       Describing more than half a dozen of the types of things said to her, apparently
       repeatedly, can suffice, particularly when combined with her allegations that she
       reported ongoing and continuous harassment to school personnel almost monthly
       from the time of the sexual assault to the time she left the school.

Id. at 1311-1312. (emphasis added). The Tenth Circuit reversed the district court’s order granting

the defendant school’s motion to dismiss her Title IX complaint for failure to state a claim. Id.

       A single incident of sexual assault or rape can give rise to post-assault Title IX liability. See

Tackett v. University of Kansas, 234 F.Supp.3d 1100, 1108 (D. Kan. 2017) (rejecting motion to

dismiss where plaintiff plead facts showing KU responsible for post-assault conduct after a single

incident of sexual harassment). See also Spencer v. University of New Mexico Board of Regents,

No. 15-CV-141 MCA/SCY, 2016 WL 10592223, (D.N.M. 2016). In Spencer, Plaintiff alleged that


                                                  26
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 27 of 46




while she was incapacitated, she was transported by a football player from an on-campus gathering to

an off-campus location where she was placed in a car by three men and raped inside the vehicle. The

New Mexico district court summarized the law on this subject:

       •    “A single act of severe sexual harassment—particularly a rape …. can support a Title
            IX claim where the claim is premised upon the school’s response to the report of the
            incident of sexual harassment.” (citing Vance v. Spencer Cty. Pub. Sch. Dist., 231 F.3d
            253, 259, n.4 (6th Cir. 2000) and S.S. v. Alexander, 177 P.3d 724, 739 (Wash. Ct. App.
            2008).

       •    “In the context of Title IX, “there is no ‘one free rape’ rule”; and a victim does not
            have to be raped twice before the school is required to respond appropriately.” (citing
            SS., 177 P.3d at 741.)

       •    “A jury may conclude that harassment is severe, pervasive, and objectively offensive
            from evidence that a student who is known to have perpetrated a sexual assault upon
            another student is permitted to continue attending the same school as the victim,
            leaving open the potential for interactions between the two.” (citing Doe ex rel. Doe v.
            Derby Bd. of Educ., 451 F.Supp.2d 438, 444 (D. Conn. 2006)).

       •    “[A] reasonable jury [may] conclude that further encounters, of any sort, between a
            rape victim and her attacker could create an environment sufficiently hostile to
            deprive the victim of access to educational opportunities provided by a university.”
            (quoting Kelly v. Yale Univ., No. 3:01-CV-1591, 2003 WL 1563424, at *3 (D. Conn.
            2003).

       •    “[W]here the victim of student-on-student sexual harassment whose report of
            a rape was met with deliberate indifference by the school voluntarily withdraws from
            school to avoid exposure to further harassment, the voluntary withdrawal may yet
            support a finding that the school ‘effectively barred her access to an educational
            opportunity[.]’” (quoting Williams v. Bd. of Regents of Univ. Sys. of Georgia, 477 F.3d
            1282, 1296-98 (11th Cir. 2007)).

After distinguishing Rost and Escue, the Spencer court denied Defendant’s motion to dismiss. Id.

       Here, Bobbie has pleaded that the harassment she suffered was pervasive, severe and

offensive enough to deprive her of an educational benefit of opportunity. Plaintiff’s pleaded facts

strikingly similar to Spencer showing she was subjected to a hostile educational environment. She

was raped by a fellow law student, and KU refused to investigate her complaint. Bobbie

experienced serious safety issues when she was forced to continue to attend law school with her


                                                27
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 28 of 46




assailant, his friends and his advocates. ¶¶ 172, 186). She secluded herself from friends and

withdrew from activities. (Doc. 25, ¶¶187, 188, 264). She pled facts that show that harassment

she suffered from the law school students and professors actually did deprive her of educational

opportunities when she was forced to withdraw from school. Doc. 25, ¶¶ 124, 178, 190). The

constant risk of encounter and lack of access to educational opportunities amounted to an

“intimidating, hostile, or offensive educational environment” which interfered with her academic

performance, participation, and opportunities. See also Doe ex rel. Doe v. Coventry Bd. of Educ.,

630 F.Supp.2d 226, 233 (D. Conn. 2009) (stating that a reasonable jury could find that funding

recipient forcing high school victim of sexual assault to attend school with her assailant amounted

to sufficiently severe harassment to deprive victim of access to educational opportunities, based

on “potential interactions” between victim and the student harasser). Based on the facts alleged,

Bobbie has demonstrated that KU acted with deliberate indifference when it ignored that hostile

environment in violation of her rights under Title IX.

       Defendant cites K.T. v. Culver-Stockton Coll., 865 F.3d 1054, 1059 (8th Cir. 2017) in

support of its argument that a single incident of rape is not enough to state a claim. K.T. was a pre-

assault Title IX claim that involved a high school student-recruit who was sexually assaulted at a

fraternity. In response to her assault report, the college did nothing other than cancel a scheduled

conference with the girl and her parents. The Eighth Circuit found no actual knowledge of prior

notice for her pre-assault claim, and that the single incident was insufficient to show pervasive

discrimination. Unlike K.T., Plaintiff alleges post-assault harassment that was severe, pervasive

and offensive.

       Defendant KU makes a spurious argument that the post-assault harassment she experienced

from other students at the law school is not actionable as it is speech “protected under the First

Amendment.” (Doc. 30 at 28).         Defendant ignores the conduct of its own professors and


                                                 28
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 29 of 46




administrator. Moreover, it cites no authority for the application of First Amendment protections

in this case, or how they would serve as a defense in any form or manner to KU’s conduct that

violated Title IX. This “red-herring” argument completely ignores the focus of this Title IX claim

– that KU’s deliberate indifference caused Plaintiff to be “vulnerable to” further harassment.

                b.      Plaintiff plausibly pled deliberate indifference for her Title IX claims.

        Under Title IX, the school must be found to have acted with legal culpability known as

“deliberate indifference.” To show deliberate indifference, KU must have acted in a “clearly

unreasonable” manner. Davis, supra, 526 U.S. at 646-647. A response is “clearly unreasonable”

when it is not calculated to be effective, or when repeated harassment demonstrates that it has not

been effective. Vance, 231 F.3d at 262. (“Although talking to the offenders produced no results,

[the school] continued to employ this ineffective method.... [O]nce [the school] had knowledge

that its response was inadequate, it was required to take further reasonable action in light of the

circumstances to avoid new liability.”).8 In Tackett, Judge Marten held that pleadings that indicated

KU’s administrator’s ignored complaints of harassment and did not investigate them “support a

finding of deliberate indifference.” 234 F.Supp.3d at 1108.

        KU argues the FAC does not plead deliberate indifference, arguing facts in the light most

favorable to KU. (Doc. 30 at 30). Contrary to KU’s view of the facts, Plaintiff did plead deliberate

indifference in several respects.

        Plaintiff pled facts showing her vulnerability and the further harassment she suffered. (See,

e.g., Doc. 25, ¶¶ 172, 189). Deliberate indifference may be shown by evidence that makes a student

more vulnerable to sexual harassment or by evidence that results in additional harassment. Davis,

526 U.S. at 645; Doe ex rel. Doe v. Derby Bd. of Educ., 451 F.Supp.2d 438, 440, 444-45 (D. Conn.



8
         See also, OCR Sexual Harassment Guidance: Harassment of Students by School Employees, Other
Students, or Third Parties, 62 Fed. Reg. 12034 (Mar. 13, 1997).

                                                    29
        Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 30 of 46




2006) (holding the funding recipient could be liable under Title IX for its post-assault deliberate

indifference which “constantly exposed” the plaintiff “to the possibility of an encounter with” the

perpetrator, even if there was no evidence that the perpetrator actually harassed the victim after

she reported rape); Ross v. Corp. of Mercer Univ., 506 F.Supp.2d 1325, 1346 (M.D. Ga. 2007);

Rost, 511 F. 3d at 1123.

         In Rullo v. University of Pittsburgh-of the Commonwealth System of Higher Education, No.

17-1380, 2020 WL 1472422 (W.D. Pa. 2020), on a summary judgment record, the court found the

university’s decision to not address the plaintiff’s complaints while she attempted to attend law

school classes in the face of ongoing intimidation and disparaging treatment raised a genuine issue

of fact as to the university’s deliberate indifference. Rullo is strikingly similar to the facts in this

case.

         Bobbie pled facts demonstrating KU’s deliberate indifference to the harassment she

suffered. (See, e.g., Doc. 25, ¶¶ 122, 123, 189). In John Doe 4 v. Freeburg Community

Consolidated School District No. 70, 279 F.Supp.3d 807 (S.D. Ill. 2017), the court found that the

school district’s response to the prior harassment, or lack thereof, was undisputed evidence of

deliberate indifference. Id. at 815. No response, a minimal response, or actual encouragement of

sexual harassment will amount to deliberate indifference. Simpson, 500 F.3d at 1177-1179; Escue,

450 F.3d at 1155 (citing Vance, 231 F.3d at 260); see also BPS v. Board of Trustees for Colorado

School for The Deaf and Blind, 12-cv-02664-RM-KLM (D. Colo. September 16, 2015).

         Bobbie pled facts showing KU’s deliberate indifference in its response to her complaint by

its failure to investigate. (See, e.g., Doc. 25, ¶¶ 177-180, 182-184).9 A failure to investigate and

put a stop to harassment may constitute “gross negligence amounting to deliberate indifference.”



9
        Notably, KU’s same argument for dismissal was rejected in the Tackett case, where the pleaded facts
demonstrated the school was still not investigating reports of harassment. Tackett, 234 F.Supp.3d at 1108.

                                                       30
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 31 of 46




Doe v. School District No. 1, 970 F.3d at 1314; Lipsett v. University of Puerto Rico, 864 F. 2d 881

(1st Cir. 1988); Davis, 526 U.S. at 654; Doe v. School District No. 1, 970 F.3d at 1314 (failure to

document the complaints or take them seriously is evidence of deliberate indifference); see also

Nave v. Indep. Sch. Dist. No. 20 of LeFlore Cty., 2018 WL 6419296 (E.D. Okla. Dec. 6, 2018)

(lack of action in further investigating the incidents cited was clearly inadequate and deliberately

indifferent). In Chancellor v. Pottsgrove School Dist., 501 F. Supp. 2d 695 (E. D. Penn. 2007), the

court denied summary judgment based on the fact that the school principal took no action to

investigate the sexual relationship between the teacher and the student, contrary to school district

policy. This fact alone demonstrated “deliberate indifference to the relationship.” Id. at 709.

       KU’s deliberate indifference was also apparent in how it concealed, rather than gave,

proper notice to Plaintiff that it was investigating her, demonstrating its sexually discriminatory

bias. In Doe v. Oberlin College, 963 F.3d 580 (6th Cir. 2020), the Sixth Circuit held that procedural

irregularities, including a suspect “not even informed of the specific allegations against him,” and

an investigation that took 120 days to complete, permit a plausible inference of sex

discrimination. Id. at 586-587 (citing Menaker v. Hofsta Univ., 935 F.3d 20, 33 (2d Cir.

2019)). Similarly, the College’s failure to address inconsistencies in the evidence also constituted

procedural irregularities that supported an inference of discrimination. Id. at 587 (citing Doe v.

Baum, 903 F.3d 575, 586 (6th Cir. 2018). Finally, where there are “grave” doubts as to a

university’s Title IX proceeding, the outcome itself can support an inference of sex bias. Id. at

587-588 (citing Doe v. Purdue Univ., 928 F.3d 652, 669 (7th Cir. 2019).

       Failure to interview witnesses provided by the accused plausibly supported a Title IX

discrimination claim. Lee v. University of New Mexico, 449 F.Supp.3d 1071, 1140 (D.N.M. 2020)

(discussing Doe v. Columbia Univ., 831 F.3d 46, 57 (2d. Cir. 2016) (“When the evidence

substantially favors one party's version of a disputed matter, but an evaluator forms a conclusion


                                                 31
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 32 of 46




in favor of the other side (without an apparent reason based in the evidence), it is plausible to infer

... that the evaluator has been influenced by bias.”).

       KU cites Doe v. Univ. of Miami, 446 F. Supp. 3d 1000, 1008 (S.D. Fla. 2020), arguing the

fact that an “investigation lasted longer than the DOE’s suggested 60 days does not alone constitute

deliberate indifference,” and Moore v. Regents of the Univ. of California, Civ. No. 15-5779 RS,

2016 WL 2961984, at *6 (N.D. Cal. May 23, 2016), where the court found a three-month delay

was not clearly unreasonable in light of the known circumstances. Here, KU did not reach a

resolution of Bobbie IOA report for nearly nine months – a length of time that evinces deliberate

indifference to the impact the on-going investigation was having on her ability to study and

participate as a student at KU. (Doc. 25, ¶¶ 124, 129-131). A “lengthy and unjustified delay” in

implementing remedial action can establish “deliberate indifference.” Hayut v. State University of

New York, 352 F.3d 733, 751 (2d Cir. 2003); Davis, 526 U.S. at 649 (failure to respond to

complaints from plaintiff and other students for five months could establish “deliberate

indifference.”); Doe v. University of Kentucky, No. 5:15-cv-00296-JMH, 2016 WL 4578328 (E.D.

Kentucky 2016) (University’s ongoing failure to resolve the matter amounted to “deliberate

indifference.”). KU was aware that a typical investigation takes approximately 60 calendar days

following receipt of the complaint, but only extended the time frame once. (Doc. 25, ¶ 111).

       KU’s conclusion that the “conduct in her complaint was not based on Plaintiff’s sex or an

attempt to harass or to retaliate against her” in response to her November 1, 2019 retaliation

complaint is clearly unreasonable. The Tenth Circuit does not require continuing harassment to be

sexual in nature. Farmer, 918 F.3d at 1104. KU confuses and conflates conduct in the 2018-2019

school year with its response to conduct in November of the next school year. (Doc. 30 at 31).

       The facts in this case are contrary to those in Rost, where the police were investigating the

plaintiff’s complaint, not the plaintiff herself. KU continued to conspire with the LPD for months


                                                  32
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 33 of 46




after Plaintiff revoked her consent to share information, and by doing so, it was deliberately

indifferent. All reasonable inferences here indicate KU was targeting Bobbie, and not investigating

her sexual assault report.

       KU’s “deliberate indifference” to the discrimination and harassment Bobbie Jo suffered

has been adequately pled. “[W]hether a school acted with deliberate indifference is typically a

question of fact to be resolved by the jury.” Joyce v. Wright State Univ., No. 3:17-CV-387, 2018

WL 3009105, at *6 (S.D. Ohio June 15, 2018). KU’s motion to dismiss should be denied.

               2.      Overview of the pre-assault Hostile Education Environment claim.

       The Supreme Court has recognized civil damage claims against educational institutions for

sexual harassment, first for teacher-on-student sexual harassment in Gebser, 524 U.S. at 287 and

then for student-on-student harassment in Davis, 526 U.S. at 642. Sexual harassment “is a form of

discrimination on the basis of sex and is actionable under Title IX.” Escue v. N. Okla. Coll., 450

F.3d 1146 (10th Cir. 2006). Sexual assault is a form of sexual harassment. Vance, 231 F.3d at 259.

       To state a claim under Title IX for student-on-student sexual harassment, a plaintiff must

show that the school “(1) had actual knowledge of, and (2) was deliberately indifferent to (3)

harassment that was so severe, pervasive and objectively offensive that it … deprived the victim

of access to the educational benefits or opportunities provided by the school.” Murrell v. Sch. Dist.

No. 1, Denver, Colo., 186 F.3d 1238, 1246 (10th Cir. 1999); Gebser, 524 U.S. at 287.

       Here, KU claims a failure to plead “actual knowledge” of prior sexual harassment. Plaintiff

does not disagree that evidence of prior reports of sexual assault or sexual misconduct involving

Plaintiff’s assailant is sparce, and that she has only information and belief that KU administrators

or mandated reporters were aware of prior reports of sexual assault or sexual misconduct involving

Thompson, (Doc. 25, ¶ 170) and that the KU law school knew that Thompson had angry or violent

confrontations in conjunction with law school sponsored or hosted events where he stated a female


                                                 33
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 34 of 46




student did not need to “perpetuate a narrative wherein [he] was a predator” (Doc. 25, ¶ 171).10

See Lopez v. Metro. Gov't, 646 F.Supp.2d 891 (M.D. Tenn. 2009) (defendant’s notice of prior

harassment against victims other than the plaintiff can give rise to Title IX liability, so long as the

defendant “possessed enough knowledge of the harassment that it could reasonably have

responded with remedial measures to address the kind of harassment upon which the plaintiff's

legal claim is based.”).

       Without discovery, Plaintiff possesses only two prior acts of sexual harassment were

pervasive, severe or objectively offensive. Defendant possesses the evidence in support of this

claim and the court should not dismiss at this stage of the proceedings. See S.C. v. Lansing Unified

School District, Case No. 18-2228-DDC-JPO, 2019 WL 1317503 (D. Kan. 2019).

       D.       Plaintiff plausibly pleaded facts that establish a Title IX retaliation claim.
       The Supreme Court recognized a cause of action for retaliation as a form of discrimination

under Title IX in Jackson v. Birmingham Bd. of Ed., 544 US 167, 173-174 (2005). There, the Court

stated Title IX is a “broadly written general prohibition on discrimination…” Id. at 175

(emphasis added). In Jackson, the Court held that a male athletic coach could bring suit under Title

IX where he alleged that he had suffered adverse consequences for protesting discriminatory

treatment of female athletes.

       The broad coverage of Title IX is furthered by the stated intent in the U. S. Department of

Education regulations that Title IX protect all individuals from retaliation. Section (e) of 34 C.F.R.

§ 100.7(e) states:

       (e) Intimidatory or retaliatory acts prohibited. No recipient or other person shall
       intimidate, threaten, coerce, or discriminate against any individual for the purpose
       of interfering with any right or privilege secured by section 601 of the Act or this
       part, or because he has made a complaint, testified, assisted, or participated in any
       manner in an investigation, proceeding or hearing under this part. The identity of

10
       The reasonable inference from this allegation is that the word “predator” was in reference to sexual conduct.

                                                       34
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 35 of 46




       complainants shall be kept confidential except to the extent necessary to carry out
       the purposes of this part, including the conduct of any investigation, hearing, or
       judicial proceeding arising thereunder.

       To state a claim for retaliation under Title IX, a plaintiff must allege that: 1) she engaged

in protected activity; 2) defendant had knowledge of the protected activity; 3) materially adverse

school-related action taken against plaintiff; and 4) a causal connection between the protected

activity and the adverse action. Tackett, 234 F. Supp.3d at 1109; see also Nave v. Indep. Sch. Dist.

No. 20 of LeFlore Cty., 2018 WL 6419296 (E.D. Okla. Dec. 6, 2018) ((student’s report of sexual

relationship with teacher was protected activity).

       KU challenges this claim by contending Plaintiff’s protected activity is based a “mistaken

belief” that KU is responsible for actions of employees or students. Plaintiff claims here that KU

is responsible for its deliberate indifference to retaliation by employees and students and she has

pled facts that establish all three elements for a prima facie case of retaliation. KU challenges her

pleading as to only the first and third elements of this claim.

               1.      Pleaded facts show Plaintiff engaged in protected activity.

       The Tenth Circuit has recognized that the Supreme Court enlarged the scope of what

conduct can constitute protected activity – “all one has to do to oppose an unlawful employment

practice in Title VII cases is to ‘resist or antagonize…; contend against; … confront; resist; [or]

withstand’ it.” Weeks v. Kansas, 503 F. App’x 640, 643 (10th Cir. 2012) (quoting Crawford v.

Metro. Gov't of Nashville & Davidson Cnty., 555 U.S. 271, 276 (2009)).

       In Count VI of Plaintiff’s FAC, she alleged that she engaged in at least four distinct

instances of protected activity. Plaintiff engaged in a protected activity under Title IX when she

(1) reported her sexual assault to KU’s IOA office and gave a statement in October 2018; (2)

reported Thompson’s harassment, retaliatory treatment and comments toward her in November

2018; (3) reported additional harassment or discriminatory treatment in her law school class with

                                                 35
      Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 36 of 46




Prof. Lucas, in March 2019;11 and (4) reported additional harassment, discriminatory treatment

and retaliation in November 2019. (Doc. 25, ¶ 269). All of these reports were to the IOA office,

and one was to KU’s attorney. (Doc. 25, ¶ 82, 100, 122, 197). This is all protected activity. When

she complained in November 2018, and again in March and November 2019, KU’s response was

“clearly unreasonable.” (Doc. 25, ¶ 103, 123, 198).

         KU asserts a report of rape by a fellow law student is not protected activity. (Doc. 30 at

34). There is no mistake that reporting sexual assault is protected activity. Doe v. School District

No. 1, 970 F. 3d at 1310-1311. Instead of looking at binding authority from the District of Kansas,

the Tenth Circuit, or the Supreme Court, KU relies on a case from Florida for its position.12

         In Jackson, the Supreme Court held that retaliation for reporting sex discrimination comes

within the meaning of the statutory language prohibiting discrimination on the basis of sex. The

Supreme Court explained:

         Retaliation against a person because that person has complained of sex
         discrimination is another form of intentional sex discrimination encompassed by
         Title IX's private cause of action. Retaliation is, by definition, an intentional act. It
         is a form of `discrimination' because the complainant is being subjected to
         differential treatment. Moreover, retaliation is discrimination `on the basis of sex'
         because it is an intentional response to the nature of the complaint: an allegation of
         sex discrimination.

Id. at 173-74.

         Bobbie made an allegation of sex discrimination when she reported her rape to the IOA

office. (Doc. 25, ¶ 269). Doe v. School District No. 1, 970 F. 3d at 1311; See also Rene v. MGM

Grand Hotel, Inc., 305 F.3d 1061, 1065-1066 (9th Cir. 2002) (collecting cases holding that


11
        Plaintiff believes that discovery will demonstrate the close relationship between her assailant and Lucas,
which will show the continuing harassment and intimidation for which she complained in March 2019.
12
          The district court decision in Garrett v. Univ. of S. Fla. Bd. of Trustees, 448 F. Supp. 3d 1286 (M.D. Fla.
2020) – that she engaged in protected activity by criticizing the school’s disposition of her complaint – is inapposite
on its facts, unauthoritative, and contrary the Supreme Court authority in Jackson and Tenth Circuit authority in Doe
v. School District No. 1.


                                                          36
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 37 of 46




physical sexual assault is sexual harassment). Bobbie then reported she was being harassed and

retaliated against for reporting the misconduct on three occasions. (Doc. 25, ¶ 100, 122, 197). As

the Tenth Circuit explained in Doe v. School District No. 1:

       [A]ny harassment of her that was motivated by retaliatory animus for her complaint
       was “an intentional response to the nature of [her] complaint” and was therefore
       "discrimination `on the basis of sex.'" Jackson, 544 U.S. at 173-74, 125 S.Ct. 1497;
       see Feminist Majority Found. v. Hurley, 911 F.3d 674, 695 (4th Cir. 2018) ("[W]e
       are satisfied that an educational institution can be liable for acting with deliberate
       indifference toward known instances of student-on-student retaliatory
       harassment."); cf. Fuller v. Idaho Dep't of Corr., 865 F.3d 1154, 1166-67 (9th Cir.
       2017) ("[W]hen an employer acts in a way that effectively condones or ratifies a
       rape or sexual assault and its effects, a jury may reasonably infer that the employer
       itself is discriminating because of sex."

Id. at 1311.

       The District of Kansas found protected opposition to sex discrimination sufficient to state

a claim of retaliation under Title IX in Zamora v. Unified Government, Case No. 17-CV-2261-JAR

2019 WL 6052493 (D. Kan. 2019). In Zamora, the plaintiff made a report about a juvenile

detention center employee’s physical behavior toward a minor resident of the center. The court

explained that “a meritorious retaliation claim will stand even if the underlying discrimination

claim fails” and then found Zamora had established a subjective and objective reasonable belief

that she reported conduct forbidden by Title IX sufficient to show protected opposition. Id. at *20.

And in Tackett, this Court held that the Plaintiff’s complaint about her KU coach’s inappropriate

comments at a team meeting sufficiently pled protected activity. 234 F.Supp.3d at 1109.

       Plaintiff is protected from retaliation for her opposition to sexual discrimination as well as

her participation in the IOA investigation or proceeding under Title IX. “Title IX empowers a

woman student to complain, without fear of retaliation, that the educational establishment treats

women unequally.” Emeldi v. University of Oregon, 698 F.3d 715, 725 (9th Cir. 2012) (complaints

about gender-based institutional bias and unequal treatment of graduate students is protected

activity). KU gave her male assailant preferential treatment in its determinations.
                                                37
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 38 of 46




        Finally, KU argues that Plaintiff failed to allege that she complained about KU’s response

to her reports, again relying on Garrett. However, she did allege that KU’s response was not

adequate when it took no proactive steps to protect her, it failed to suspend her assailant or ban

him from campus, it failed to conduct a timely or impartial investigation, it accused her of making

a false report of sexual assault, it subjected her to a student conduct hearing and it deliberately

failed to supervise employees that had the means and authority to stop the discrimination and

retaliation she experienced – all of which were clearly unreasonable. (Doc. 25, ¶¶ 193, 275, 277).

Plaintiff has alleged protected activity sufficient to state a claim for retaliation.

                2.      Pleaded facts show Plaintiff suffered adverse action.

        For Title IX retaliation, “a plaintiff need only show that a reasonable [student] would have

found the challenged action materially adverse, which in this context means it well might have

dissuaded a reasonable [student] from making or supporting a charge of discrimination.” Somoza

v. University of Denver, 513 F.3d 1206, 1213 (10th Cir. 2008) (quoting Burlington Northern &

Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006)); Doe v. Brown University, 304 F. Supp. 3d 252, 260

(D. R.I. 2018). As the Supreme Court recognized, “context matters,” and thus the court must assess

the “significance” of the action in light of “the particular circumstances.” White, 548 U.S. at 69.

Each case is “judged from the perspective of a reasonable person in the plaintiff's position,

considering all the circumstances." Id. at 71. The Tenth Circuit construes the term “adverse action”

liberally. Tabor v. Hilti, Inc., 703 F.3d 1206, 1219 (10th Cir. 2013).

        Cases involving students demonstrate that the materially adverse school-related action is

of a distinctly different nature and character than adverse action in an employment context. In

Nave, supra, conduct by teachers and students intended to intimidate the plaintiff, which school

administrators permitted to occur, was “sufficient to present the issue of retaliation to the jury.”

See also Rullo, supra (Plaintiff forced to request a leave of absence and then dismissed for the


                                                   38
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 39 of 46




academic year was adverse action); Doe 1 v. George Washington University, 369 F. Supp.3d 49

(D.D.C. 2019) (“demeaning, insulting, and ridiculing” statement was sufficient adverse action at

motion to dismiss stage to support a chilling inference); Tackett, 234 F.Supp.3d at 1109 (denial of

the opportunity to participate in winter training was sufficient adverse action); Higgins v.

Saavedra, Case No. CIV 17-0234RB/LF (D. N.M. January 8, 2018) (coach’s discipline, alienation,

and demotion of the student from the team and obstruction of her transfer found to be “objectively

material and adverse.”); IG v. Board of Education of Aztec Municipal School District, Case No.

18-124KK/KBM, (D. N.M. Sept. 30, 2018) (refusal to exempt plaintiff from grades requirement

to participate in sports and awareness of teacher’s text message eliciting support for abuser was

materially adverse school-related action).

       In Doe v. University of Tennessee, 186 F.Supp.3d 788 (M.D. Tenn. 2016), the court found

evidence of retaliation in the school’s tolerance or condoning harassing behavior and its failure to

respond to the plaintiff’s complaints. Id. at 810-811. The court relied on Title VII coworker

retaliatory harassment case law to find sufficient support of adverse action, citing Hawkins v.

Anheuser-Busch, Inc., 517 F.3d 321, 347 (6th Cir. 2008); see also Richardson v. New York State

Dep’t of Correctional Service, 180 F.3d 426, 446 (2d Cir. 1999) (“unchecked” coworker

harassment may constitute an adverse employment action); Knox v. Indiana, 93 F.3d 1327, 1334

(7th Cir. 1996) (acquiescence in a coworker’s campaign of retaliatory harassment was adverse

action); Wyatt v. City of Boston, 35 F.3d 13, 15-16 (1st Cir. 1994) (adverse action includes

“toleration of harassment by other employees”); Gunnell v. Utah Valley State Coll., 152 F.3d 1253,

1264-65 (10th Cir. 1998) (sufficiently severe co-worker hostility or retaliatory harassment may

constitute adverse action for a retaliation claim).

       In Berry v. Stevinson Chevrolet, 74 F.3d 980, 986 (10th Cir.1996) the court found that the

filing of knowingly false criminal charges against a plaintiff, because of their impact on future


                                                  39
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 40 of 46




potential employment, can constitute an adverse employment action for the purposes of a

retaliation claim. See also Velikonja v. Gonzales, 466 F.3d 122, 124 (D.C.Cir. 2006) (holding that

the “prospect” of an investigation resulting from the employer's false accusations, during the

pendency of which the employee was prevented from receiving promotions, and which prevented

her from obtaining assignments, could dissuade a reasonable person from making or supporting a

charge of discrimination).

       In this case, Bobbie pled facts showing KU took action that adversely impacted her

education, including intimidation and ostracization on campus and at the law school, accusing her

of making a false report of sexual assault, subjecting her to disciplinary action and a student

conduct hearing which threatened her law degree, her future as a lawyer, her job and her reputation,

subjecting her to ridicule and embarrassment in class, and forcing her to drop classes and withdraw

from school. (See, e.g., Doc. 25, ¶¶ 184, 186, 193, 202, 264, 270). These facts, and the reasonable

inference derived therefrom, establish that KU took adverse actions against her that deprived her

of educational opportunities and would certainly deter other students from lodging complaints.

               3.      Defendant KU’s arguments are unavailing

       KU suggests that Plaintiff’s FAC is deficient because she does not “identify what the acts

are, who committed them, when they were committed, etc., so KU, and the Court, are left to guess.”

Doc. 30 at 35-36. To survive a motion to dismiss, it is not necessary to identify the “who, what,

when, where.” Doe v. School District No. 1, 970 F.3d at 1311. KU seeks more specificity in this

FAC than Rule 8 requires. Erickson v. Pardus, 551 U.S. 89, 93 (2007) (“[s]pecific facts are not

necessary; the statement need only ‘give the defendant fair notice of what the ... claim is and the

grounds upon which it rests.’”).

       KU cites Rossley v. Drake University, 958 F. 3d 679 (8th Cir. 2020) in support of its

contention that plaintiff has not alleged sufficient facts to show the retaliation occurred in KU’s


                                                40
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 41 of 46




programs or activities. Rossley was a summary judgment decision, involving a claim that the

university directed a Board member not frequent an off-campus tavern. It has no application to

the facts in this case, where Bobbie has alleged her adverse action occurred at KU law school

which is undisputedly one of KU’s educational programs.

       Defendant’s reliance on cases decided at the summary judgment stage, such as Rossley and

Doe, should not control at this motion to dismiss stage. There was nothing “standard” in the

investigative process KU decided to follow in this case, and Plaintiff did not plead this alleged fact

suggested by KU. Instead, Plaintiff pled KU was deliberately indifferent to plaintiff when it

targeted her for making a false report because she reported KU’s “poster boy” of raping her. And

“[b]eing forced to withdraw from classes which denied and delayed educational opportunities,” as

alleged, (Doc. 25, ¶ 270(d)), is adverse action. See Rullo, supra.

       Reading Plaintiff’s FAC as a whole, she has pled sufficient facts to demonstrate adverse

action for her retaliation claim. She also pled that the IOA personnel had notice of her claims, that

the Dean and administrators at the law school had knowledge of her IOA complaint and that KU

was deliberately indifferent to the harassment and discrimination she experienced. See Section IV.,

C., 1., b., above. Defendant’s motion should be denied.

       E.      Rebuttal to KU’s “threshold claim”

       KU seeks a per se rule that an educational institution has no Title IX liability for sexual

misconduct that occurs off-campus. The Supreme Court and Tenth Circuit do not recognize such

a rule. And KU has not provided any precedent or persuasive support for its contention that a

school is immune from Title IX liability when its student is sexually assaulted off-campus.

       When examining off-campus sexual harassment under Davis, the Tenth Circuit adopted a

nexus requirement for Title IX liability, but explicitly rejected a bright line rule distinguishing a

school’s obligations regarding on-campus sexual harassment as opposed to off-campus

                                                 41
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 42 of 46




harassment, stating “We do not suggest that harassment occurring off school grounds cannot as a

matter of law create liability under Title IX.” Rost, 511 F.3d at 1121 n.1. “Ultimately, it is the

school’s response to the harassment, and exacerbation of the harassment, which is placed at issue

under Title IX.” Opatz v. Boise State University, No. CV-PI-2014-0004132, *35 (Idaho Dist. Ct.

4th Dist. 2015) (summary judgment denied on a Title IX claim when the victim was raped off-

campus at a student’s private home).

       The Department of Education’s guidance has recognized that Title IX extends to off-

campus harassment for nearly 25 years:

       Title IX protects students in connection with all of the academic, educational, extra-
       curricular, athletic, and other programs of the school, whether they take place in the
       facilities of the school, on a school bus, at a class or training program sponsored by
       the school at another location, or elsewhere.

U.S. Dept. of Educ., Office for Civil Rights, Sexual Harassment Guidance (1997).

       Simpson imposed liability under Title IX for the rapes of plaintiffs at an off-campus

apartment. 500 F.3d at 1185. In Kinsman v. Fla. State Univ. Bd. of Trustees, No. 4L15cv235-

MW/CAS (N.D. Fla. 2015), the plaintiff alleged that “another FSU student – the football player

Jameis Winston – raped her at an off-campus apartment in Tallahassee, Florida.” (emphasis

added). The court denied FSU’s motion to dismiss Kinsman’s Title IX suit for failure to properly

investigate or respond to the rape, despite the off-campus, private location of the assault. Id. at

*15. See also Crandell v. New York College of Osteopathic Med.,87 F. Supp. 2d 304, 316, n.126

(S.D.N.Y. 2000) (“Courts frequently have upheld sexual harassment claims under Title IX where

some or all of the alleged misconduct occurred off campus,” (listing cases); allegations of a nexus

between the off-campus misconduct and the hostile environment at the institution were sufficient).

       KU contends it has no liability because of Plaintiff’s alleged “failure to plead that the

alleged sexual assault occurred in a University ‘program or activity.’” (Doc. 30 at p. 16). But as

stated above in Section IV. B., Plaintiff pled that the assault occurred in conjunction with a KU
                                                42
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 43 of 46




law school sanctioned activity. (Doc. 25, ¶ 8, 168). In addition, KU has substantial control over

conduct that occurs off-campus that violates its policies and affects its educational programs and

activities. As pled in the FAC, KU’s student conduct policy provided explicit disciplinary

authority over Bobbie’s assailant, who was a KU law school student. (Doc. 25, ¶ 156, 158-162).

Not only did KU have control over her assailant, it had control over the law school’s programs and

activities. (Doc. 25, ¶ 164). Defendant KU’s sexual harassment policy and its discrimination policy

clearly cover “off-campus” conduct that has continuing adverse effects on campus, in the context

of an education program or activity. (Doc. 25, ¶ 157, 162, 164, 180). KU has inconsistently used

its disciplinary authority over incidents of off-campus rape. (Doc. 25, ¶ 180, 196). This inconsistent

application of a policy reinforces that KU had disciplinary authority and simply chose not to use

it here, exhibiting deliberate indifference.

       KU relies heavily on Judge Robinson’s opinion in Weckhurst v. Kansas State University,

241 F. Supp. 3d 1154, 1164 (D. Kan. 2017). However, the points relied upon from this district

court opinion are contrary to subsequent Tenth Circuit law. See, e.g., Doe v. School District No. 1,

supra, where plaintiff stated a claim for Title IX liability even though the sexual assault occurred

off premises and on a Saturday night. Moreover, the Weckhorst opinion only looked at a Title IX

liability for pre-assault actions, not actions arising under the Simpson, Farmer or Jackson theories.

       Finally, KU’s “threshold” argument – that the alleged sexual assault must occur in a

University “program or activity” – is misplaced here because such an analysis only applies to the

“pre-assault” cases. Davis does not say “geographic location” – instead what the Supreme Court

requires is that a funding recipient “may not be liable for damages unless its deliberate indifference

‘subject[s]’ its students to harassment by ‘caus[ing] [students] to undergo’ harassment or ‘make

them liable or vulnerable’ to it.” Id. at 64-645. Defining the context of “under” “the operations

of” a funding recipient, the Supreme Court looked at the plain meaning of the word “under” to be


                                                 43
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 44 of 46




defined as “subject to the authority, direction, or supervision of.” Id. at 645. Significantly, The

Court held in Davis: “We thus conclude that recipients of federal funding may be liable for

‘subject[ing]’ their students to discrimination where the recipient is deliberately indifferent to

known acts of student-on-student sexual harassment and the harasser is under the school's

disciplinary authority.” Id. at 646-647. (emphasis added). Davis recognized that a funding

recipient is “liable for its own decision to remain idle in the face of known student-on-student

harassment in its schools.” Id. at 641.

       In Roe v. St. Louis University, 746 F.3d 874 (8th Cir. 2014), the court failed to address the

control the university had over the “aftermath” of the rape when it affirmed summary judgment on

the plaintiff’s Title IX claim and concluded SLU was not deliberately indifferent to Roe’s rape

where she “never told anyone who had assaulted her until after she left the University” and

declined to file a report which would have allowed SLU to investigate. Id. at 879. The court found

the university did not have sufficient control over the party hosted at an apartment building, but

did not make the location of the assault a threshold liability question, as KU asks this court to do

here. Id. at 880. Roe is contrary to binding authority in the Tenth Circuit. See, e.g., Farmer, supra.

       Rost, supra, is similarly distinguished. There, the court found that the student’s statement

to school officials that “these boys [are] bothering me” was insufficient to give actual notice of the

sexual harassment. Once the school had actual notice, the court reviewed whether the school was

deliberately indifferent, but there was no evidence that the school’s response caused further

harassment or made her vulnerable to it. Id. at 1123-1124. Thus, the school “district’s response

was not clearly unreasonable so as to be deliberately indifferent to the harassment.” Id. at 1124.

Here, there is evidence of further harassment.

       In Samuelson v. Oregon State Univ., 162 F. Supp. 3d 1123, 1131-32 (D. Or. 2016), aff’d,

725 F. App’x 598 (9th Cir. 2018), the rapist was not a student or associate of the university and


                                                 44
     Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 45 of 46




Title IX liability did not extend to the university because “no one connected to the university

sexually assaulted Ms. Samuelson.” Id. at 1133. Here, Bobbie’s assailant was a KU law student.

       None of KU’s authority mandates dismissal of this case.

V.     Conclusion

       Plaintiff has plausibly pleaded KU violated Plaintiff’s rights to be free from discrimination

and retaliation under Title IX. “The issue is not whether a plaintiff will ultimately prevail but

whether the claimant is entitled to offer evidence to support the claims.” Scheuer v. Rhodes, 416

U. S. 232, 236 (1974). The “high standard” KU argues exists for Title IX claims is misleading and

contrary to the law. The pleaded facts show that Plaintiff’s allegations support her Title IX claims.

Defendant’s motion should be denied.

       Dated: May 6, 2021                             Respectfully submitted,


                                                      /s/ Sarah A. Brown
                                                      Sarah Brown, KS #12130
                                                      BROWN & CURRY, LLC
                                                      1600 Genessee Street, Suite 956
                                                      Kansas City, MO 64102
                                                      (816) 756-5458 (phone)
                                                      (816) 666-9596 (fax)
                                                      sarah@brownandcurry.com

                                                      /s/ Cheryl A. Pilate
                                                      Cheryl A. Pilate, KS # 14601
                                                      MORGAN PILATE, LLC
                                                      926 Cherry St.
                                                      Kansas City, Missouri 64106
                                                      (816) 471.6694 (phone)
                                                      (816) 472-3516 (fax)
                                                      cpilate@morganpilate.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                 45
    Case 2:20-cv-02529-JWB-KGG Document 40 Filed 05/06/21 Page 46 of 46




                                CERTIFICATE OF SERVICE
       I hereby certify that on May 6, 2021, the above and foregoing document was filed using

the Court’s CM/ECF system which sent notice to all counsel of record.


                                                   /s/ Sarah A. Brown
                                                   Attorney for Plaintiff




                                              46
